DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on November 30, 2021 has been entered and made of record. Claims 1 – 20 are currently pending in the application. 

 Response to Arguments
Applicant’s arguments see pages 6 - 11 with respect to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Tourapis et al. (US 2015/0071345 A1) in view of Zhang et al. (US 2016/0088298 A1) have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below:
Applicant argues on page 9 that “at best, Zhang discloses that the block adjustment module
160 determines a final QP at a block level based at least in part on the determined estimated QP (input from VBR based rate control module 130) and the determined target QP (input from the HVS based block QP Map generation module 150). This teaching cannot be equated to the summing or combining of a rate control factor, a content-based quantization parameter factor, an offset to generate a quantization parameter.” Examiner respectfully disagrees. As illustrated in Fig. 1 and described in Par. [0027], Zhang teaches the final block QP from the QP adjustment module 160 is determined based on the output of VBR based rate control module 130 (i.e. rate control factor), the output of the Quality oriented picture QP calculation module 140 (i.e. offset) and the 
Applicant further argues on page 9 that “the combining (or summing) of Zhang is shown using the plus symbol”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., plus symbol) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be noted that Applicant’s drawings do not provide an illustration that teaches a plus symbol for combining (or summing) of a rate control factor, a content-based quantization parameter factor, an offset to generate a quantization parameter. The specification merely states in Par. [0026] that “the quantization parameter is equal to the QPrc for the block added to the deltaQP for a block and to the offset for a frame”. The drawings do not provide any further description or illustration of the combining (or summing) of components for the quantization parameter with a plus symbol. Therefore, Tourapis in view of Zhang does teach this limitation as claimed.
and the determined target QP”. Paragraph [0113] teaches an alternate implementation where “if the VBR derived estimated QP is larger than the target QP, the VBR derived QP will be used as the final QP for the encoding”, which is not relied upon for teaching the claimed limitations. Therefore, Tourapis in view of Zhang does teach this limitation as claimed.
Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 - 10 and 13 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis et al. (US 2015/0071345 A1) referred to as Tourapis hereinafter, in view of Zhang et al., (US 2016/0088298 A1) referred to as Zhang hereinafter.
Regarding Claim 1, Tourapis teaches a method for generating a quantization parameter for a block of a current frame of video (Fig. 7, Par. [0018], determining chroma QP values from a video bitstream), the method comprising: 
obtaining a rate control factor for the quantization parameter (Par. [0111] characteristics of video content, in addition to their relationships across color components as well as rate control information (i.e. rate control factor), are used to determine the quantization levels or quantization relationships among all color components) for a current frame (Par. [0111], identify different regions in an image that are of different types of video content); 
determining a content-based quantization parameter factor for the quantization parameter (Par. [0110], a pre-analysis step in which the encoder performs a region level analysis (e.g. for every N.times.M block with, for example, N=M=4, or an analysis based on object segmentation) to extract for each color component in that region the intensity (e.g. mean value, or lightness for luma and saturation for color), hue, variance/activity/texture characteristics (i.e. factor), noise characteristics, and motion characteristics (e.g. motion vector and/or prediction distortion value) for a current frame (Par. [0109], analyzes images in a video sequence in order to identify the most suitable QP values for quantization); 
determining an adaptive offset based on content-based quantization parameter factors (Par. [0079], If the flag is `0`, the current quantization group will inherit its chroma QP offset values from the last specified set of chroma QP offset values (e.g., from the neighboring quantization group at the left) or another previously specified chroma QP offset values (e.g., from the neighboring quantization group at the top, or another neighboring quantization group) for a frame prior to the current frame (Par. [0117], for real time applications where a pre-analysis is and 
generate the quantization parameter (Fig. 7, Par. [0075], Step 760 to compute Chroma QP value from the identified luma QP values and chroma QP offsets). 
While Tourapis teaches in Fig. 7 and Par. [0075], Step 760 computes Chroma QP value from the identified luma QP values and chroma QP offsets, Tourapis fails to explicitly teach summing the rate control factor, the content-based quantization parameter factor, and the offset to generate the quantization parameter
However, Zhang teaches summing the rate control factor, the content-based quantization parameter factor, and the offset to generate the quantization parameter (Fig. 1, Par. [0027] VBR based rate control module 130 may be configured to determine an estimated QP at a block level based at least in part on a target bitrate (i.e. rate control factor). Quality oriented picture QP calculation module 140 may be configured to determine a target QP at a picture level based at least in part on a target quality factor (i.e. offset). HVS based block QP Map generation module 150 may be configured to determine a target QP at a block level based at least in part on a target quality factor (e.g., as a refinement of the determined coarse target QP at a picture level) (i.e. content-based quantization parameter factor).  Block QP adjustment module 160 may determine a final QP (i.e. summing) at a block level based at least in part on the determined estimated QP and the determined target QP). 
References Tourapis and Zhang are considered to be analogous art because they relate to determining quantization parameters in video coding processes. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying combining or summing the rate control factor, the content-based quantization parameter 

Regarding Claim 4, Tourapis in view of Zhang teaches Claim 1. Tourapis further teaches determining the adaptive offset comprises: determining the adaptive offset as an offset that compensates for a modification to the quantization parameter derived from the content-based quantization parameter factor (Par. [0079], If the flag is `0`, the current quantization group will inherit its chroma QP offset values (i.e. compensates) from the last specified set of chroma QP offset values (e.g., from the neighboring quantization group at the left) or another previously specified chroma QP offset values (e.g., from the neighboring quantization group at the top, or another neighboring quantization group).

Regarding Claim 5, Tourapis in view of Zhang teaches Claim 1. While Tourapis teaches determining the adaptive offset comprises: determining the adaptive offset based on content-based quantization parameter factor from the frame prior to the current frame (Par. [0079], If the flag is `0`, the current quantization group will inherit its chroma QP offset values from the last specified set of chroma QP offset values (e.g., from the neighboring quantization group at the left) or another previously specified chroma QP offset values (e.g., from the neighboring quantization group at the top, or another neighboring quantization group), Tourapis does not specifically teach determining offset as the median. Therefore, Tourapis fails to explicitly teach determining the adaptive offset as the median content-based quantization parameter factor.
etermining the adaptive offset as the median content-based quantization parameter factor (Par. [0040], in the example of FIG. 2, medium quality priority pictures such as pictures 203, 207, and 211 are provided a median chroma quantization parameter offset (e.g., that is between the high and low chroma quantization parameter offsets)).
References Tourapis and Zhang are considered to be analogous art because they relate to electronic reading devices. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying using median content-based quantization parameter factor as suggest by Zhang in the invention of Tourapis in order to allow hierarchical coding structure assigned to different quality levels (See Zhang, Par. [0039]).

Regarding Claim 6, Tourapis in view of Zhang teaches Claim 1. Tourapis further teaches determining the adaptive offset comprises: determining the offset as the mean of the content-based quantization parameter from the frame prior to the current frame (Par. [0080], the chroma QP offset values inherited by the current quantization group are based on the average (i.e. mean) of the chroma QP offset values of at least two of the neighboring quantization groups).

Regarding Claim 7, Tourapis in view of Zhang teaches Claim 1. Zhang further teaches wherein the frame prior to the current frame is immediately prior to the current frame (Fig. 2, current frame N is 213, immediately prior frame N-1 is 212, Par. [0040], low quality priority pictures such as pictures 202, 204, 206, 208, 210, and 212 are provided a larger or high chroma quantization parameter offset and Par. [0041], the chroma quantization parameter offsets may be transmitted by a picture parameter set header and/or a slice header of bitstream 128 for the three level hierarchical coding structure). 

Regarding Claim 8, Tourapis in view of Zhang teaches Claim 1. Tourapis further teaches further comprising encoding the current frame (Par. [0048], To encode or decode a particular coding block, some of these embodiments use some or all of the chroma offset QP values specified along the levels of the video coding hierarchy that encompass (or are applicable to) the particular coding block).

Regarding Claim 9, Tourapis in view of Zhang teaches Claim 8. Tourapis further teaches wherein encoding the current frame includes, a transform step that includes quantizing the block (Par. [0064], the additional chroma QP offsets are specified within a transform unit 500 of the coding tree unit 400. The transform unit 500 is described by pseudo code (i.e. transform step) modified from the H.265 pseudo code in order to accommodate additional chroma QP offsets) with coefficients based on the quantization parameter (Par. [0065], the variable "IsCrCuQpOffsetCoded" (i.e. coefficients) is used to indicate whether it is necessary to specify (or receive) chroma QP offset information at the transform unit 500).

Apparatus Claims 10 and 13 - 18 are drawn to the corresponding method claimed in Claims 1 and 4 – 9, respectively.  Therefore Claims 10 and 13 - 18 correspond to method Claims 1 and 4 – 9, respectively, and are rejected for the same reasons of obviousness as used above. Claims 1 and 17 also recite a pre-encoding analysis block and a transform block and Claim 18 recites an entropy encode block (See Tourapis Par. [0137], instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units) for the coding units and transform unit).

Non-transitory computer–readable medium Claim 19 is drawn to the corresponding method claimed in Claim 1.  Therefore Claim 19 corresponds to method Claim 10 and is rejected for the same reasons of obviousness as used above.


Claims 2, 3, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis (US 2015/0071345 A1), in view of Zhang (US 2016/0088298 A1), and in further view of JUNG et al., (US 2018/0184092 A1) referred to as JUNG hereinafter.
Regarding Claim 2, Tourapis in view of Zhang teaches Claim 1. Tourapis in view of Zhang does not explicitly teach determining the content-based quantization parameter factor comprises determining the content-based quantization parameter factor based on pixel component values of pixels of the block.
However, JUNG teaches determining the content-based quantization parameter factor comprises determining the content-based quantization parameter factor based on pixel component values of pixels of the block (Par. [0049], the variance VAR may be a variance of the pixels included in the original data D_ORG. The variance VAR may be calculated from at least one of values, which each of the pixels has, for example, brightness, luminosity, red value, blue value and green value, etc.)).
References Tourapis, Zhang and JUNG are considered to be analogous art because they relate to electronic reading devices. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the quantization parameter factor is based on pixel component values of pixels of the block as suggest by JUNG in 

Regarding Claim 3, Tourapis in combination with Zhang and JUNG teaches Claim 2. JUNG further teaches the content-based quantization parameter factor comprises a variance of the pixel component values (Par. [0049], the variance VAR may be calculated from at least one of values, which each of the pixels has, for example, brightness, luminosity, red value, blue value and green value, etc.)).

Apparatus Claims 11 and 12 are drawn to the corresponding method claimed in Claims 2 and 3, respectively.  Therefore Claims 11 and 12 correspond to method Claims 2 and 3, respectively, and are rejected for the same reasons of obviousness as used above. 

Non-transitory computer–readable medium Claim 20 is drawn to the corresponding method claimed in Claim 2.  Therefore Claim 20 corresponds to method Claim 2 and is rejected for the same reasons of obviousness as used above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Hodges/Primary Examiner, Art Unit 2425